                       No. 6:19-cv-00469

                      Christopher Miles,
                           Plaintiff,
                              v.
                       Bobby Clawson,
                          Defendant.

                Before B ARKER , District Judge

                           ORDER

    On October 15, 2019, plaintiff Christopher Miles filed this
civil rights lawsuit under 42 U.S.C. § 1983. Doc. 2. The case
was referred to United States Magistrate Judge John D. Love
pursuant to 28 U.S.C. § 636. Doc. 1.
    On October 17, 2019, the Magistrate Judge issued a report
and recommendation that plaintiff’s case be administratively
closed while his criminal charges remain pending. Doc. 3. The
report informed plaintiff that the failure to file written objec-
tions within 14 days of receipt would bar “de novo review by
the district judge of those findings, conclusions and recom-
mendations.” Doc. 3 (citing Douglass v. United Servs. Auto.
Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc) (quoting
Fed. R. Civ. P. 72(b) advisory committee’s note (1983)), super-
seded by statute on other grounds, 28 U.S.C. § 636(b)(1)). A copy
of this report and recommendation was sent to plaintiff’s last
known address. On October 21, 2019, plaintiff acknowledged
receipt. Doc. 4.
    More than 14 days have passed since plaintiff received the
report and recommendation. See Doc. 4. He has not filed any
objections. And the court finds “no clear error on the face of
the record.” Douglass, 79 F.3d at 1420.
    Accordingly, the report and recommendation is adopted.
Fed. R. Civ. P. 72(b)(3). The clerk of court is directed to
administratively close this case. Plaintiff is permitted to ask
the court to place the case back on the active docket when the
criminal charges are dismissed or resolved in his favor. If
plaintiff is convicted or the criminal charges are resolved
against him, then the case should be dismissed pursuant to
Heck v. Humphrey, 512 U.S. 477, 486 (1994). Furthermore, the
case will be dismissed if the court does not hear from plaintiff
within two years from the entry of this order.


                   So ordered by the court on November 15, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                             -2-
